Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3 – 5, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Endo1 (US 20070076320; Fig. 12B), in view of Endo2 (US 20070076320; Fig. 8)
Regarding claim 1, Endo discloses a circuit board for a display device (display 54, figure 13), the circuit board comprising: 
a signal line (101x, figure 12B) to transmit a signal; 
a first metallic layer (left side layer 101a1) overlapping the signal line; 
a first conductive layer (right side layer 101a2) spaced apart from the first metallic layer and electrically isolated from the signal line; 
a base layer (102a) insulating the signal line from the first metallic layer and from the first conductive layer; and 
Endo1 does not explicitly disclose a first capacitor (capacitor 203) including a first terminal (203a) electrically coupled to the first metallic layer and a second terminal (203b) electrically coupled to the first conductive layer.
Endo2 teaches, in Fig. 8, a first capacitor (capacitor 203) including a first terminal (203a) electrically coupled to the first metallic layer and a second terminal (203b) electrically coupled to the first conductive layer.
It would have been obvious to one having skill in the art at the effective filing date of the invention to add a capacitor to the circuit as needed in order to complete an intended circuitry.

Regarding claim 3, Endo discloses the claimed invention as set forth in claim 1.  Endo further discloses the first conductive layer is configured to receive a ground voltage (ground layer 101a).

Regarding claim 4, Endo discloses the claimed invention as set forth in claim 1.  Endo further discloses the first terminal of the first capacitor directly contacts the first metallic layer and the second terminal thereof directly contacts the first conductive layer (terminals of capacitor 203 directly contact with surface layers).

Regarding claim 5, Endo discloses the claimed invention as set forth in claim 1.  Endo further suggests the first metallic layer and the first conductive layer are formed of the same material and disposed on a first surface of the base layer (layer 101a is one continuous layer before being cut into different area, figure 11b).


Regarding claim 8, Endo discloses the claimed invention as set forth in claim 1.  Endo further suggest a capacitance between the signal line (101x) and the first conductive layer (101a) is determined by a parasitic capacitance (parasitic capacitance in the distance between layer connected to 203a and 101a) between the signal line and the first metallic layer and a first capacitance of the first capacitor; and the first capacitance of the first capacitor is determined in relation to the parasitic capacitance between the signal line and the first metallic layer (capacitance is depend upon the distance between two layers).

Claims 9 – 11, 13 – 15, 18 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ueda (US 5739887), in view of Endo (US 20070076320).
Regarding claim 9, Ueda discloses a display device comprising: 
a display panel (PNL) to display image and including a first pad (terminals on the display panel connected to the flexible circuit board; column 16, lines 7 - 13); and 
a circuit board (FPC) including a second pad (terminals on the FPC connected to the flexible circuit board; column 16, lines 7 - 13) to be connected to the first pad of the display panel, wherein the circuit board comprises: a signal line (signal lines between circuit board and the display; figure 12B) to transmit signal.
Ueda does not explicitly disclose a first metallic layer overlapping the signal line; a first conductive layer spaced apart from the first metallic layer; a base layer insulating the signal line from the first metallic layer and from the first conductive layer; and a first capacitor including a first terminal electrically coupled to the first metallic layer and a second terminal electrically coupled to the first conductive layer.
Ueda suggests capacitors in the flexible circuit board (column 13, line 12).
	Endo teaches a first metallic layer (layer connected to terminal 101a1) overlapping the signal line; a first conductive layer (101a2; Fig. 12B) spaced apart from the first metallic layer and electrically isolated from the signal line (Fig. 12B); a base layer (102a) insulating the signal line from the first metallic layer and from the first conductive layer; and a first capacitor (203; Fig. 8) including a first terminal (203a) electrically coupled to the first metallic layer (right side 101a) and a second terminal (left side 101a) electrically coupled to the first conductive layer.
	It would have been obvious to one having skill in the art at the effective filing date of the invention to include capacitor and conducting layer in the circuit board in order to complete the intended circuitry.

Regarding claim 10, Ueda, in view of Endo, discloses the claimed invention as set forth in claim 9.  Ueda further discloses the circuit board further comprises a driving circuit (drive ICs; see abstract) to be electrically connected to the second pad.

Regarding claim 11, Ueda, in view of Endo, discloses the claimed invention as set forth in claim 9.  Ueda further discloses the circuit board further comprises a connector (anisotropic conductive film; column 13, lines 45 - 55); and the signal line is electrically coupled to the driving circuit and the connector (signal lines from the display and circuit board connected through terminals).

Regarding claim 13, Ueda, in view of Endo, discloses the claimed invention as set forth in claim 9.  Endo further suggests the first conductive layer is configured to receive a ground voltage (ground layer 101a).

Regarding claim 14, Ueda, in view of Endo, discloses the claimed invention as set forth in claim 9.  Endo further discloses the first terminal (203a, figure 8) of the first capacitor directly contacts the first metallic layer, and the second terminal (203b) thereof directly contacts the first conductive layer (101a).

Regarding claim 15, Ueda, in view of Endo, discloses the claimed invention as set forth in claim 9.  Endo further suggests the first metallic layer and the first conductive layer are formed of the same material and are disposed on a first surface of the base layer (layer 101a is one continuous layer before being cut into different area, figure 11b).

Regarding claim 18, Ueda, in view of Endo, discloses the claimed invention as set forth in claim 9.  Endo further suggests a first capacitance of the first capacitor is determined in relation to the parasitic capacitance between the signal line and the first metallic layer (capacitance of a capacitor depends upon the need of the circuitry in relation to other elements of the circuitry).

Regarding claim 19, Ueda, in view of Endo, discloses the claimed invention as set forth in claim 9.  Ueda further suggests the circuit board comprises a flexible circuit board (flexible circuit boards FPC1 to FPC3).

Regarding claim 20, Ueda, in view of Endo, discloses the claimed invention as set forth in claim 9.  Ueda further suggests the base layer comprises an insulation layer having flexibility (flexible circuit boards FPC1 to FPC3).

Allowable Subject Matter
Claims 2, 6, 7, 16, 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 2, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 1, a combination of limitations that the first metallic layer comprises a first floating layer having a generally polygonal shape entirely overlapping the signal line. None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 6, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 1, a combination of limitations that a second metallic layer overlapping the signal line; a second conductive layer spaced apart from the second metallic layer; and a second capacitor including a first terminal electrically coupled to the second metallic layer and a second terminal electrically coupled to the second conductive layer. None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 12, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 9, a combination of limitations that the first metallic layer comprises a first floating layer having a generally polygonal shape entirely overlapping the signal line. None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 16, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 1, a combination of limitations that a second metallic layer overlapping the signal line; a second conductive layer spaced apart from the second metallic layer; and a second capacitor including a first terminal electrically coupled to the second metallic layer and a second terminal electrically coupled to the second conductive layer. None of the reference art of record discloses or renders obvious such a combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Kawashima (US 20110220979) discloses a circuit board (figure 5) having capacitor (40) connected to layer (114) and layer (134).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH B TRAN whose telephone number is (571)272-9289. The examiner can normally be reached M-F 8:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BINH B TRAN/Primary Examiner, Art Unit 2848